Citation Nr: 1500726	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-08 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a right eye disability.

2.  Entitlement to an increased rating for migraine headaches, currently rated as 50 percent disabling.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeals.

The Veteran had a hearing before the Board in September 2014; a transcript is of record.


FINDINGS OF FACT

1.  The claim for service connection for a right eye disability was previously denied in an October 1998 Board decision.  That decision is final.
 
2.  Evidence added to the record since the last final October 1998 denial is cumulative and redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a right eye disability.

3.  Throughout the pendency of the appeal, the Veteran's migraine headaches have been frequent and prostrating.

4.  The Veteran's service-connected disability of migraine headaches has not been shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The October 1998 Board decision that denied service connection for a right eye disability is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100, 20.1104 (2014). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right eye disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  A 50 percent rating is the highest scheduler rating available for migraine headaches, and the evidence does not warrant referral for consideration of migraine headaches on an extra-schedular basis. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.124a, Diagnostic Code 8100 (2014).

4.  The criteria for assignment of TDIU are not met, and the evidence does not warrant referral for consideration of a TDIU on an extra-schedular basis.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With respect to claims to reopen, VA must "explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352 (Fed. Cir. 2012).  

Notice for the Veteran's claims was provided in a letter dated in December 2005 and August 2006.  In July 2007, following such notice, a rating decision was issued denying the claims on appeal.  That denial was continued most recently in a July 2014 supplemental statement of the case.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA and private medical records, Social Security Administration records, and statements by the Veteran.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  A VA examination or opinion has not been obtained in this case with regard to the right eye disability, however, because the Board finds that new and material evidence has not been submitted, the duty to assist to obtain a medical examination has not been triggered.  With regard to the claims for an increased rating for migraine headaches and for a TDIU, multiple VA examinations and opinions have been obtained, most recently in June 2012 and April 2014.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Thus, the VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

II.  Analysis

New & Material Evidence

The RO denied the Veteran's claim of entitlement to service connection for a right eye disability in a March 1994 rating decision.  The Board denied the Veteran's appeal of that claim in October 1998.  The October 1998 decision is final.

Although the RO determined in a July 2007 rating decision that new and material evidence sufficient to reopen the claim for a right eye disability had not been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in November 2005.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Board finds that new and material evidence has not been received to reopen the claim for service connection for a right eye disability.  In so finding, the Board notes that the record as it existed at the time of the last final denial of the claim in 1998 had been extensively developed, and no new or material evidence has been received since that extensive development and adjudication.

The Veteran's contentions as to the etiology of his right eye disability have remained the same since the 1998 denial, namely that long-term use of a medication taken to treat his service-connected migraine headaches, Cafergot, caused decreased vision in his right eye.  At the time of the 1998 denial, the VA had obtained multiple VA opinions on the matter.  However, the VA examiners opined that there was no indication of chronic Cafergot toxicity that would result in a right eye disability and there was no other indication that the Veteran's right eye disability was related to his migraine headaches.  Specifically, in March 1998, a VA examiner concluded that it was unlikely that the Veteran's loss of visual acuity in the right eye was secondary to medication for the control of migraine headaches because such a side effect would most likely have caused a bilateral ocular defect, rather than one on the right side only.  Another VA examiner in March 1998 diagnosed unexplained right eye vision loss, likely due to chronic nicotine use.  At the time, the Veteran's diagnosis was that of chronic functional nonorganic visual impairment of the right eye.  With regard to the Veteran's long-term use of Cafergot, it was conclusively determined that the Veteran did not suffer from a visual disability related to use of that drug.

Newly received evidence since the 1998 Board denial includes the Veteran's continuing contention that his long-term use of Cafergot caused a vision impairment or blindness in the right eye, as well as VA treatment records.  A March 2014 VA optometrist examination resulted in multiple eye diagnoses, to include blindness in the right eye.  It was noted that the Veteran had had a previous vascular event with vision loss of the right eye.  There was no expectation of restoring the right eye vision in light of the previous vascular event.

In this case, the Board finds that new and material evidence has not been received to reopen the claim for service connection for a right eye disability.  New evidence includes duplicative contentions as to the etiology of the Veteran's right eye disability, and those contentions have already been taken into account by multiple VA examiners at the time of the previous final denial.  The new medical evidence, while demonstrating a worsening of the Veteran's right eye vision, does not raise a reasonable possibility of substantiating the claim.  The Veteran's current right eye diagnosis does not trigger the duty to assist because it was not an element missing at the time of the last final denial.  The Veteran suffered from vision loss of the right eye previously, however, such vision loss was determined to not be related to the use of medication to treat the Veteran's service-connected migraine headaches.  The new evidence does not suggest such to be the case, and in fact, the 2014 VA treatment records point to a previous vascular event, rather than to long-term medication use.  Thus, the Board finds that the elements necessary to reopen the claim have not been presented, and the claim must be denied.

Increased Rating 

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's migraine headaches have been rated as 50 percent disabling under Diagnostic Code 8100.  Under Diagnostic Code 8100, which pertains to migraine headaches, a maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Turning to the evidence of record, on August 2006 VA examination, the Veteran reported that in recent years, the frequency of his migraine headaches had diminished considerably once he started taking an ACE-inhibitor medication for his heart disability.  The headaches consisted of excruciating right eye pain with increased lacrimation, nasal drainage, and occasional throbbing in the temple.  There was no accompanying nausea or visual symptoms related to the headache.  The headache would last for several hours and would keep him from doing any sort of useful activity.  He would have migraines several times per month.

On May 2007 VA examination, the Veteran reported having a headache every two to three days, usually in the morning, lasting three to four hours in duration.  He treated his headaches with Xanax which would leave him feeling fatigued.  The impression was migraine headaches.

On June 2012 VA examination, the Veteran stated that his headaches always began behind his right eye.  His right eye would water.  He would have burning and throbbing pain for about 45 minutes.  If he took medication he could continue to work.  His headaches occurred with no warning signs.  He could have two or three in one day and then no headaches for a number of weeks.  Since 2006, his frequency of headaches had been about six times per month and not more than one or two per week.  He would take medication and sit in a dark room.  Prostrating headaches were not found.  The diagnosis was cluster migraine headaches.

On April 2014 VA examination, the Veteran reported symptoms of pulsating or throbbing head pain, pain localized on one side of the head, and pain that was worse on physical activity.  The pain was localized on the right side of the head behind the right eye.  When he had a headache, he would have sensitivity to light and sound.  The headaches would last for less than one day.  They occurred more than once per month.  The Veteran did have prostrating attacks.

In this case, a rating higher than 50 percent for migraine headaches is not available under the rating schedule.  The Board finds that a higher rating is not warranted under any other rating criteria, as the Veteran's symptoms, mainly frequent prostrating headaches with light sensitivity and visual changes, have been accounted for by the criteria listed in DC 8100.  Accordingly, an increased or separate rating for migraine headaches is not warranted.  Additionally, extra-schedular consideration is not warranted, for the reasons stated below.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Service connection is currently in effect for one disability:  migraine headaches, rated as 50 percent disabling.  Thus, the Veteran does not meet the scheduler criteria for consideration of entitlement to a TDIU.  38 C.F.R. § 4.16(a).  The remaining question before the Board, then, is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disability and thus entitled to referral for consideration of a TDIU rating on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b). 

Notwithstanding the circumstances of not meeting the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Indeed, a total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability on an extra-schedular basis.  38 C.F.R. § 4.16(b).  In order to meet this standard, the record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

On his January 2010 application for a TDIU, the Veteran stated that he had not been able to work full-time since 1982 due to his headaches, congestive heart failure, and blindness in the right eye.  He had worked for 14 months as a janitor until February 2003.

Turning to the evidence of record, on May 2007 VA examination, the Veteran reported that he felt that he could not hold a job secondary to his headaches, as well as due to his congestive heart disease for which he had a pacemaker.  He had previously worked as a janitor and had been let go for a variety of reasons to include his headaches.  His boss had been aware of his headaches and had made accommodations, however, new management took over and he was no longer able to continue that employment.  The examiner concluded that the Veteran's migraine headaches resulted in a mild interference with performing activities consistent with his work experience due to prolonged severity of headaches requiring rest, and medication containing benzodiazepine which further fatigued him.

On June 2012 VA examination, the Veteran reported that when he was younger, he had to take medication for headaches that would not qualify him from jobs.  The examiner determined that because the Veteran's headaches appeared to be getting better in frequency, and the Veteran was able to cope better with them than in the past, it was less likely than not that his headaches caused him to be unemployable.  On a related cardiology VA examination conducted at the same visit, the Veteran reported that he was diagnosed with congestive heart failure in 2005 and that he had not gone back to employment since that time.  He stated that he could not get a job due to his heart disability and that he suffered from related shortness of breath on brisk walk, and could only walk three blocks at a time.

On April 2014 VA examination, it was noted that the Veteran was retired due to congestive heart failure.

In this case, the Board finds that referral for extra-schedular consideration for a TDIU is not warranted in this case.  Significantly, the 2007 and 2012 VA examiners found that the Veteran's migraine headaches did not prevent employment.  Rather, his headaches would affect his employability to a mild degree.  Such was based upon the Veteran's report of symptoms, to include that his headaches had been better managed in recent years and would occur less frequently.  Additionally, a review of the VA treatment records dated during the appeal period is negative for ongoing complaints or treatment for severe headaches other than the symptoms that the Veteran has reported on VA examination.  Also of significance is the Veteran's report that his inability to obtain or maintain employment has been affected by his congestive heart failure and right eye disability.  However, the Veteran is not in receipt of service connection for either of those disabilities and thus they cannot be considered.

In conclusion, the evidence does not support a finding that the Veteran is unemployable due to his service-connected migraine headaches, based upon the competent, probative, and persuasive medical evidence of record.  Although the Veteran contends that he cannot work due to his headaches, such statements are conclusory in nature and are unsupported by the medical evidence of record.  The competent medical evidence of record, to include two VA opinions, demonstrate that the Veteran is not unemployable due to his headaches.  Accordingly, the Board finds that the Veteran's lay statements are outweighed by the negative medical evidence, and thus, his claim for a TDIU must be denied.

III.  Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected migraine headaches with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's headaches as it is contemplated by the applicable rating criteria, namely the Veteran's prostrating attacks and the effect on his employment.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  To that extent, the Veteran has reported symptoms related to his headaches that result in prostrating attacks and/or prolonged attacks, to include light and noise sensitivity and throbbing pain.  Those symptoms are contemplated by the 50 percent rating.  In addition, the 50 percent rating takes into account the effects of his headaches on his employability.  A review of the evidence during the appeal period demonstrates that the Veteran's headaches have not been so frequent or severe as to suggest that the rating criteria is insufficient.  Accordingly, referral for extra-schedular consideration is not indicated.

Because the preponderance of the evidence is against the claim at anytime during the pendency of the appeal, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having not been received, the claim to reopen the previously denied claim for service connection for a right eye disability is denied.

A rating in excess of 50 percent for migraine headaches is denied.

A TDIU is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


